Exhibit 8(a)(vii)(a) AMENDMENT TO THE PARTICIPATION AGREEMENT AMONG GOLDMAN SACHS VARIABLE INSURANCE TRUST, GOLDMAN, SACHS & CO., THE LINCOLN NATIONAL LIFE INSURANCE COMPANY & LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK THIS AMENDMENT TO THE PARTICIPATION AGREEMENT is made and entered into as of the 1st day of May, 2014, by and amongGOLDMAN SACHS VARIABLE INSURANCE TRUST,(the “Trust”), GOLDMAN, SACHS & CO., (the “Distributor”), THE LINCOLN NATIONAL LIFE INSURANCE COMPANY, and LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK, (collectively, the “Company”), on its own behalf and on behalf of each separate account of the Company identified herein. WITNESSETH: WHEREAS, Trust and Distributor have entered into an Participation Agreement with the Company, dated December 1, 2008 (the "Agreement"), which is incorporated herein by reference; WHEREAS, Article XI of said Agreement provides that the Agreement may only be amended by written agreement signed by all of the parties; and WHEREAS, Trust, Distributor and Company desire to amend Schedule 1B of the Agreement. NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth, and intending to be legally bound, the Agreement shall be further amended as follows: 1. Amendment of Provisions in Article VI. Section 6.1 and 6.2 of the Agreement are hereby deleted in their entirety and replaced with the following: 6.1.Section 817(h).The Trust will at all times invest money from the Contracts in such a manner as to ensure that each Fund will comply with Section 817(h) of the Code and Treasury Regulation 1.817-5 thereunder, relating to the diversification requirements for variable annuity, endowment, or life insurance contracts, and any amendments or other modifications to such Section and Regulation or successors thereto.The Trust shall notify the Company immediately upon having a reasonable basis for believing that a Fund has ceased to so comply and will not be able to comply within the grace period afforded by Treasury Regulation 1.817-5. 6.2Subchapter M.The Trust shall maintain the qualification of each Fund as a regulated investment company (under Subchapter M of the Code or any successor or similar provision), and the Trust shall notify the Company immediately upon having a reasonable basis for believing that a Fund has ceased to so qualify and will not be able to qualify within the grace period afforded by Section 851 of the Code. 2. Schedule 1B is hereby deleted in its entirety and replaced with the attached Schedule 1B. IN WITNESS WHEREOF, the parties hereto have executed and delivered this Amendment as of the date set forth above. GOLDMAN SACHS VARIABLE INSURANCE TRUST Date: 4/25/14By: /s/ Greg Wilson Name: Greg Wilson Title:Managing Director GOLDMAN, SACHS & CO. Date: 4/25/14By: /s/ Greg Wilson Name: Greg Wilson Title: Managing Director THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Date: 4/30/14 By: /s/ Daniel R. Hayes Name: Daniel R. Hayes Title: Vice President LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Date: 4/30/14By: /s/ Daniel R. Hayes Name: Daniel R. Hayes Title: Vice President Schedule 1B Variable Annuity Contracts and Variable Life Insurance Contracts Registered Under the Securities Act of 1933 The following Contracts are subject to the Agreement: Name of Contract Available Funds/Share Classes 1933 Act Registration Number Type of Product Supported by Account Lincoln ChoicePlus Assurance (A Class) All Series of Goldman Sachs VIT Funds/Service Class 333-138190 Variable Annuity Lincoln ChoicePlus Assurance (B Class) All Series of Goldman Sachs VIT Funds/Service Class 333-149434 Variable Annuity Lincoln Ensemble III VUL All Series of Goldman Sachs VIT Funds/Service Class & Goldman Sachs Strategic Growth Fund/Institutional Class 333-144272 Variable Universal Life Lincoln Ensemble Accumulator VUL All Series of Goldman Sachs VIT Funds/Service Class & Goldman Sachs Strategic Growth Fund/Institutional Class 333-144271 Variable Universal Life Lincoln Ensemble Protector VUL All Series of Goldman Sachs VIT Funds/Service Class & Goldman Sachs Strategic Growth Fund/Institutional Class 333-144269 Variable Universal Life Lincoln Ensemble II VUL All Series of Goldman Sachs VIT Funds/Service Class & Goldman Sachs Strategic Growth Fund/Institutional Class 333-144274 Variable Universal Life Lincoln Ensemble Exec VUL All Series of Goldman Sachs VIT Funds/Service Class & Goldman Sachs Strategic Growth Fund/Institutional Class 333-144273 Variable Universal Life Lincoln Ensemble Exec VUL 2006 All Series of Goldman Sachs VIT Funds/Service Class & Goldman Sachs Strategic Growth Fund/Institutional Class 333-144268 Variable Universal Life Lincoln Ensemble SVUL All Series of Goldman Sachs VIT Funds/Service Class & Goldman Sachs Strategic Growth Fund/Institutional Class 333-144270 Survivorship Variable Universal Life Pilot Classic Variable Annuity All Series of Goldman Sachs VIT Funds/Service Class & Goldman Sachs Strategic Growth Fund/Institutional Class 333-144276 Variable Annuity Pilot Elite Variable Annuity All Series of Goldman Sachs VIT Funds/Service Class & Goldman Sachs Strategic Growth Fund/Institutional Class 333-144277 Variable Annuity Allegiance Variable Annuity All Series of Goldman Sachs VIT Funds/Service Class & Goldman Sachs Strategic Growth Fund/Institutional Class 333-144278 Variable Annuity Lincoln ChoicePlus Assurance (A Class) (for New York) All Series of Goldman Sachs VIT Funds/Service Class 333-145531 Variable Annuity Lincoln ChoicePlus Assurance (B Class) (for New York) All Series of Goldman Sachs VIT Funds/Service Class 333-149449 Variable Annuity CVUL/CVUL Series III CVUL Series III ES All Series of Goldman Sachs VIT Funds/Service Class 333-72875 Variable Universal Life LCV4 ES All Series of Goldman Sachs VIT Funds/Service Class 333-104719 Variable Universal Life LCV5 ES/LCC VUL All Series of Goldman Sachs VIT Funds/ServiceClass 333-125790 Variable Universal Life CVUL Series III ES (for New York) All Series of Goldman Sachs VIT Funds/Service Class 333-141777 Variable Universal Life LCV4 ES (for New York) All Series of Goldman Sachs VIT Funds/Service Class 333-141773 Variable Universal Life LCV5 ES/LCC VUL (for New York) All Series of Goldman Sachs VIT Funds/Service Class 333-141769 Variable Universal Life Lincoln ChoicePlus Fusion All Series of Goldman Sachs VIT Funds/Service Class 333-174367 Variable Annuity Lincoln ChoicePlus Fusion (for New York) All Series of Goldman Sachs VIT Funds/Service Class 333-176213 Variable Annuity Lincoln Investor AdvantageSM All Series of Goldman Sachs VIT Funds/Service Class Goldman Sachs VIT Multi-Strategy Alternatives Portfolio – Advisor Class Goldman Sachs VIT Strategic Income Fund- Advisor Class 333-193272 Variable Annuity Lincoln Investor AdvantageSM Fee-Based All Series of Goldman Sachs VIT Funds/Service Class Goldman Sachs VIT Multi-Strategy Alternatives Portfolio – Advisor Class Goldman Sachs VIT Strategic Income Fund- Advisor Class 333-193273 Variable Annuity Lincoln Investor AdvantageSM RIA Goldman Sachs VIT Money Market Fund – Institutional Class Goldman Sachs VIT Multi-Strategy Alternatives Portfolio – Institutional Class Goldman Sachs VIT Strategic Income Fund – Institutional Class 333-193274 Variable Annuity Lincoln Investor AdvantageSM (For New York) All Series of Goldman Sachs VIT Funds/Service Class Goldman Sachs VIT Multi-Strategy Alternatives Portfolio – Advisor Class Goldman Sachs VIT Strategic Income Fund- Advisor Class 333-193276 Variable Annuity Lincoln Investor AdvantageSM Fee-Based (For New York) All Series of Goldman Sachs VIT Funds/Service Class Goldman Sachs VIT Multi-Strategy Alternatives Portfolio – Advisor Class Goldman Sachs VIT Strategic Income Fund- Advisor Class 333-193277 Variable Annuity Lincoln Investor AdvantageSM RIA (For New York) Goldman Sachs VIT Money Market Fund- Institutional Class Goldman Sachs VIT Multi-Strategy Alternatives Portfolio – Institutional Class Goldman Sachs VIT Strategic Income Fund – Institutional Class 333-193278 Variable Annuity
